DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 01 December 2020.  Claims 1-15 are examined.

Specification
The disclosure is objected to because of the following informalities:
In Abstract, remove “[Figure 2 for Publication]”.   Appropriate correction is required.
The title of the application “GAS TURBINE ENGINE” is objected because it is generic, and fails to relay the subject of the invention. It is not believed that Applicant invented the gas turbine engine.
Drawings
Figure 2 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second power converter is a unidirectional inverter” (claim 3), “the third power converter is a unidirectional inverter” (claim 7), and “the second dc network includes an energy storage device” must be shown or the feature(s) canceled from the claims 3, 7 & 14, respectively.  Fig. 2 appears to show power converters as rectifiers that convert AC power to DC power. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4, 6, 9-10, and 15 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the electric machine” (ll. 3-4) is believed to be in error for – the first rotary electric machine –.
The recitation “the electric machine” (l. 7) is believed to be in error for – the second rotary electric machine –.
The recitation “the first electric machine and the second electric machine” (l. 9) is believed to be in error for – the first rotary electric machine and the second rotary electric machine –.
Regarding Claim 2:
The recitation “the first electric machine … the second electric machine” (ll. 1-2) is believed to be in error for – the first rotary electric machine … the second rotary electric machine –.
Regarding Claim 4:
The recitation “the first electric machine and the second electric machine” (l. 3) is believed to be in error for – the first rotary electric machine and the second rotary electric machine –.
The recitation “a motor-generator set” (l. 4) is believed to be in error for – the motor-generator set –.
Regarding Claim 6:
The recitation “the third electric machine” (ll. 3-4) is believed to be in error for –the third rotary electric machine –.
Regarding Claim 9:
The recitation “the electric machines” (ll. 1-2) is believed to be in error for – the first and second rotary electric machines –.
Regarding Claim 10:
The recitation “the first electric machine and the second electric machine” (ll. 1-2) is believed to be in error for – the first rotary electric machine and the second rotary electric machine –.
Regarding Claim 15:
The recitation “the first electric machine” (ll. 9 & 10) is believed to be in error for – the first rotary electric machine –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation “the high-pressure spool” (l. 2) renders the claim indefinite because it is unclear and ambiguous.  The recitation “the high pressure spool” is not positively recited in the claim.  Furthermore, it is unclear if claim 6 is supposed to be depend on claim 1 or claim 5, which positively recites a gas turbine engine having a high-pressure spool.   Therefore, the scope of the claim is unascertainable.   
Claims 7-8 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over French 2017/0187311. 
Regarding Claim 1, French teaches a gas turbine engine 20 having a spool 26, further comprising: 
a first rotary electric machine 86 (one electric machine 86 - from the multiple electrical machines 86 represented by electrical machine 86) mechanically coupled with the spool 26 and having connected therewith a first power converter 92 to interface the 5electric machine 86 with a first dc network 72 operating at a first voltage (270Vdc) ([0021, 0024-25, 0032, 0037]); 
a second rotary electric machine 86 (another electric machine 86 - from the multiple electrical machines 86 represented by electrical machine 86) mechanically coupled with the spool 26 and having connected therewith a second power converter 94 to interface the electric machine 86 with a second dc network 74 operating at a second voltage greater (at a higher voltage than 270Vdc) than said first voltage (270Vdc) ([0021, 0024-25, 0032, 0037]); 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric machine 86 and the second electric machine 86 of French, and have the first electric machine 86 be a generator and the second electric machine 86 be a motor, as taught by French, such that the first electric machine 86 and the second electric machine 86 operate as a motor-generator set, because the embodiments are not exclusive of each other and can be used together.
Regarding Claim 2, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
the first electric machine (one electric machine 86 - from the multiple electrical machines 86 represented by electrical machine 86) has a lower power rating (differing power levels) than the second electric machine (another electric machine 86 - from the multiple electrical machines 86 represented by electrical machine 86) ([0017,0019, and 0032].  French teaches that power supplied to the buses 72, 74 is supplied form electrical machines 84, 86 at different power levels in order to maintain a desired voltage on the buses.  Additionally, French teaches that 0-100% of the total supplied power to the buses is supplied by electrical machines 86 or 84.  This reads on the limitation that the first electric machine has a lower power rating than the second electric machine.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric machine 86 and the second electric machine 86 of French such that the first electric machine has a lower power rating than the second electric machine, as taught by French, in order to maintain a desired voltage on the buses ([0019], ll. 1-6).
Regarding Claim 3, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches [0025, ll. 15-18 - el. 94 unidirectional inverter]; el. 92 -unidirectional rectifier [0024, ll. 1-11]
the first power converter 92 is a unidirectional rectifier ([0024], ll. 1-11; Fig. 2.  French teaches in one form [embodiment], inverter/converter 92 is configured provide power from electrical machine 86 to electrical bus 74.  This describes a function of a unidirectional rectifier); 
the second power converter 94 is a unidirectional inverter ([0025], ll. 15-18.  French teaches in some embodiments inverter/converter 94 is configured provide power to electrical machine from electrical bus 74.  This describes a function of a unidirectional inverter).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first power converter 92 and the second power converter 94 of French and configure the first power converter 92 to be a unidirectional rectifier and the second power converter 94 to be a unidirectional inverter, as taught by French, because the embodiments are not exclusive of each other and can be used together.  
Regarding Claim 4, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
the first power converter 92 and the second power converter 94 are bidirectional converters ([0024-0025].  French teaches that inverter/converter 92 and 94 are bidirectional converters that supply power to buses 72, 74 from electrical machines 86, and supply power to the electrical machines 86 from the buses 72, 74), 
20the first electric machine 86 and the second electric machine 86 are operable as a motor-generator set (first electric machine 86 is a generator; and second electric machine 86 is a motor) for transfer of electrical power between the first dc network 72 and the second dc network 74 (([0021, 0032, 0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first power converter 92 and the second power converter 94 of French and configure the first and second power converters 92, 94 to be bidirectional converters, as taught by French, because the embodiments are not exclusive of each other and can be used together.    
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric machine 86 and the second electric machine 86 of French, and have the first electric machine 86 be a generator and the second electric machine 86 be a motor, as taught by French, such that the first electric machine 86 and the second electric machine 86 operate as a motor-generator set, for the same reason as discussed in rejection of claim 1 above.





















Regarding Claim 5, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
the spool 26 is a low-pressure (spool LP spool 26), and the gas turbine engine 20 further comprises a high-25pressure spool 24 (HP spool 24) ([0020-21]; Fig. 1).
Regarding Claim 6, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
a third rotary electric machine 84 mechanically coupled with the high-pressure spool202018P01382 JEG 24 and having connected therewith a third power converter 88 to interface the third electric machine 84 with the first dc network 72 ([0020, 0032).
Regarding Claim 7, French teaches the invention as claimed and as discussed above for claim 6, and French further teaches
the third power converter 88 is a unidirectional inverter ([0022], ll. 15-18.  French teaches in some embodiments inverter/converter 88 is configured provide power to electrical machine from electrical bus 72.  This describes a function of a unidirectional inverter).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the third power converter 88 of French and configure the third power converter 88 to be a unidirectional inverter, as taught by French, for the same reason as discussed in rejection of claim 3 above.  
Regarding Claim 8, French teaches the invention as claimed and as discussed above for claim 6, and French further teaches
the third power converter 88 is a bidirectional converter ([0022].  French teaches that inverter/converter 88 is bidirectional converters that supply power to bus 72from electrical machines 86, and supply power to the electrical machines 86 from the bus 72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the third power converter 88 of French and configure the third power converter 88  to be bidirectional converter, as taught by French, for the same reason as discussed in rejection of claim 4 above.  
Regarding Claim 11, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
the first dc network 72 includes an engine electronic controller 80,82 ([0018-19]; Fig. 2).  
Regarding Claim 14, French teaches the invention as claimed and as discussed above for claim 1, and French further teaches
the second dc network 74 includes an energy storage device 96 (Fig. 2), 
the motor-generator set 86 is operable to supply power (supply power) to the first dc network 72 from the energy 25storage device 96 ([0026-27]; Fig. 2).
Regarding Claim 15, French teaches a method comprising transferring electrical power to a first dc network 72 operating at a first voltage (270Vdc) from a second dc network 74 operating212018P01382 JEG at a second voltage greater (at a higher voltage than 270Vdc) than the first voltage (270Vdc) ([0021, 0024-25, 0032, 0037]), the method further comprising: 
providing a gas turbine engine 20 according to claim 1 (see rejection of claim 1 above),
providing electrical power at the second voltage to the second 5power converter 94 from the second dc network 74 (0024-25, 0032, 0037); 
causing rotation (implicit) of the second electric machine 86 by the second power converter 94 and the first electric machine 86 thereby ([0021, 0024-25, 0032]; Fig. 2); 
generating electrical power by the first electric machine 86 ([0021, 0024-25, 0032]); 
providing electrical power to the first dc network 72 at the first voltage (270Vdc) 10by the first power converter 92 ([0021, 0024-25, 0032]).
While French teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
French apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 15 is rejected as unpatentable over French.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Edwards 2016/0109133. 
Regarding Claim 9, French teaches the invention as claimed and as discussed above for claim 1.  However, French does not teach the electric machines comprise permanent magnet rotors.
Edwards teaches
the electric machines 154 comprise permanent magnet rotors 314 (rotor may comprise permanent magnets) ([0072]; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric machines 86 of French, with Edwards’s electric machines 154 that comprise permanent magnet rotors 314, because it was known in the art to have an electric machine comprising permanent magnet rotors (Edwards; [0072]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Roever 2017/0327238. 
Regarding Claim 10, French teaches the invention as claimed and as discussed above for claim 1.  However, French does not teach the first electric 10machine and the second electric machine are configured as a dynamotor.
Roever teaches that motor generators 110 and 112 in an alternative or in addition may be a single unit dynamotor for generating electricity ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric 10machine 86 and the second electric machine 86 of French, and configure them as a dynamotor, as taught by Roever, because Roever teaches that electric motor/generators and electric machine as a dynamotor, are equivalent (Roever; [0013]). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Auker 2018/0097427.
Regarding Claim 12, French teaches the invention as claimed and as discussed above for claim 1.  However, French does not teach the first dc network includes one or more electrical accessory drives connected with 15respective engine accessories.
Auker teaches 
the first dc network (power bus) includes one or more electrical accessory drives (implicit) connected with 15respective engine accessories (fuel pump, hydraulic pump, cabin load) ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first dc network 72 of French, to include one or more electrical accessory drives connected with 15respective engine accessories (fuel pump, hydraulic pump, cabin load), as taught by Auker, in order to provide the required power, generated by the electrical generators, to the engine accessories such as a fuel system or a hydraulic pump.  
Regarding Claim 13, French in view of Auker, teaches the invention as claimed and as discussed above for claim 12.  However, French in view of Auker, as discussed so far, does not teach the engine accessories are one or more engine accessories selected from: a fuel pump; an oil pump; 20a hydraulic pump; a cabin blower.
Auker further teaches 
the engine accessories are one or more engine accessories selected from: 
a fuel pump (a fuel pump); an oil pump; 20a hydraulic pump (a hydraulic pump); a cabin blower (cabin load) ([0016])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify French in view of Auker, and include to include one or more engine accessories selected from: a fuel pump (a fuel pump); an oil pump; 20a hydraulic pump (a hydraulic pump); a cabin blower (cabin load), as taught by Auker, for the same reason as discussed in rejection of claim 12 above.   

Conclusion















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741